DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 6/24/19.  Claims 1-7 are pending in the application.  
Claims 1-7 are rejected under 35 U.S.C. 112.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US 2012/0323890).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon, and further in view of Nakajo (US 2012/0254785).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 discloses “creating a plurality of six-sided cubes using a software program operating on a computer, and wherein each of the six sides of each of the plurality of cubes is represented in a computer database that is capable of storing data” and “storing the information of each of the individual registered members on the six sides of the particular cube assigned to each individual member.” The cube is described as being “the only unique entity that accommodates the standardized six content labels that contain the necessary information pertaining to any website (personal, company or other) regarding Who, What, Why, When, Where and How (see FIG. 6).” Specification, pa 0189.  The “sides of a cube” are described follows: “[0190] The basic properties of the cube are employed with the unique geometry, a three-dimensional solid object bounded by six square faces, facets or sides, twelve edges and eight vertices.[0191] The geometric properties of the cube are simulated as per software requirements using a graphical user interface with the support of an operating system on any electronic device on different platforms as an app or migrated to its own online virtual platform.” The specification does not disclose how a “cube” or “sides of a cube” are used to store information of the registered members.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “creating a plurality of six-sided cubes using a software program operating on a computer, and wherein each of the six sides of each of the plurality of cubes is represented in a computer database that is capable of storing data” and “storing the information of each of the individual registered members on the six sides of the particular cube assigned to each individual member.” The cube is described as being “the only unique entity that accommodates the standardized six content labels that contain the necessary information pertaining to any website (personal, company or other) regarding Who, What, Why, When, Where and How (see FIG. 6).” Specification, pa 0189.  The “sides of a cube” are described follows: “[0190] The basic properties of the cube are employed with the unique geometry, a three-dimensional solid object bounded by six square faces, facets or sides, twelve edges and eight vertices.[0191] The geometric properties of the cube are simulated as per software requirements using a graphical user interface with the support of an operating system on any electronic device on different platforms as an app or migrated to its own online virtual platform.” It is unclear how a “cube” or “sides of a cube” are used to store information of 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US 2012/0323890).

With respect to claim 1, Dixon teaches a method for use on a global computer network comprising the steps of:
establishing, using a computer platform, a system for the creation, development, maintenance and sharing of information (Dixon, pa 0009-0010, "Event Networking" is the online process of Event based documenting, organizing, searching, networking, communicating, and connecting. "Xirch" is an arbitrary name for an implementation of a collaborative online Event Networking system);
creating a plurality of six-sided cubes using a software program operating on a computer, and wherein each of the six sides of each of the plurality of cubes is represented in a computer database that is capable of storing data (Dixon, pa  and presenting the plurality of cubes on one or more graphical user interfaces (Dixon, Fig. 3 & pa 0033, timeline interface and events viewed in detail);
registering individual members with the system and obtaining information from each one of the individual members (Dixon, pa 0013, The "Owner'' of an Entity is the person, group, or organization that has authority over it. An individual owns the Personal Timeline created to be an autobiography of his or her own life, using his or her own name as the title. & pa 0057, An individual User can initiate a Xirch experience by setting up an Account and starting to enter Events for whichever life experiences he or she wishes to document in a personal Entity file or Personal Timeline);
classifying each one of the registered individual members in one of the categories of People, Products, Places, or Services (Dixon, pa 0013, The "Owner'' of an Entity is the person, group, or organization that has authority over it. Examiner Note: the labels “categories of people, products, places and services” are non-functional descriptive material that provides no functional relationship to the claimed subject matter);
assigning one of the plurality of cubes to each of the registered individual members (Dixon, pa 0057, An individual User can initiate a Xirch experience by setting up an Account and starting to enter Events for whichever life experiences he or she wishes to document in a personal Entity file or Personal Timeline & pa 0022, When submitting an Event in Xirch, it can be associated with at least one "Category." This is one of the ways to designate a "who," "what," "why," or "how," descriptor. Xirch has numerous Categories and sub-categories such as experiences, people, products, services, organizations etc.  Examiner note: users enter Events which represent “assigning” the cubes);
issuing a unique global individual code to each of the assigned cubes (pa 0118, event listing, event id); 
storing the information of each of the individual registered members on the six sides of the particular cube assigned to each individual member (Dixon, pa 0119, Exemplary groupings of Classification information for Events are shown below for illustrative purposes, without limiting the scope of the invention, where Classification A=Descriptors (What [A.1], Who [A.2], Why [A.3], How [A.4), Classification B=Location-specific information (Where), and Classification C=time-specific information (When).);
verifying and authenticating each individual member and the obtained information of each individual member (Dixon, pa 0055, A system of verifying the Owners, or the Users of Entities, such as law enforcement personnel, famous people, organizations, etc. may be used to reduce impersonations, slander, and other potentially harmful conduct.);
establishing each verified and authenticated individual member as an accredited member (Dixon, pa 0055, A system of verifying the Owners, or the Users of Entities, such as law enforcement personnel, famous people, organizations, etc. may be used to reduce impersonations, slander, and other potentially harmful conduct.); and
linking each of the assigned plurality of cubes to allow each of the accredited members to search for other accredited members of the system (Dixon, pa 0040, When a User "publicly" enters an Event into Xirch, all other Users have instant access to this information through the search mechanism.) and allowing the accredited members to socialize by text, voice or video (Dixon, pa 0074, By utilizing Event-based networking, the system as described herein provides the opportunity for Users with similar or shared experiences and/or interests, to interact, connect, reconnect, collaborate, and socialize), and further allowing the accredited members to conduct economic activities (Dixon, pa 0108, One type of consumer research that can be done within Xirch is for a User to access the product reviews of other Users. Users can enter "publicly" as Events on their Personal Timelines any positive, negative, or neutral experiences they have concerning products or services. (They can also do this in an anonymous, but more formal or official "product/service review" kind of way, by using a Xirch-supplied. Other Users can access in "real time" these authentic, and peer-to-peer transactions with other accredited members on the computer platform (Dixon, pa 0112, Xirch can function as a universal classified listing source, combining Xirch-originated entries with all collaborating external classified listings, such as Craigslist. Any collaborating external classified listings would submit their entries into Xirch using the multiple-data-field format of Xirch. This would allow the external entries to be searchable within Xirch, in Xirch search-engine format. Such a universal classified listing within Xirch, in combination with other Xirch concepts, would facilitate numerous improvements in classifieds, for example: the automatic mapping of all garage sales within a specified area for a particular date; the ability to have a collaborative source for classifieds; and the ability for potential employers to verify potential employees' credentials against lists of alumni from schools.).
Dixon doesn't expressly discuss creating a plurality of six-sided cubes using a software program operating on a computer, however, Dixon discusses that utilizing a typed structure that lists descriptors of events as either What, Who, Why, How, Where, or When can allow the system to perform complex queries without the need for complicated code (Dixon, pa 0125).

With respect to claim 2, Dixon teaches the method as recited in Claim 1 further comprising the step of:


With respect to claim 3, Dixon teaches the method as recited in Claim 2 further comprising the step of:
storing the obtained member information on each of the six sides of the assigned cube of each individual member according to the six standardized questions of Who, What, Where, When, Why and How (Dixon, pa 0119, events described through listing, Exemplary groupings of Classification information for Events are shown below for illustrative purposes, without limiting the scope of the invention, where Classification A=Descriptors (What [A.1], Who [A.2], Why [A.3], How [A.4), Classification B=Location-specific information (Where), and Classification C=time-specific information (When).).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon, and further in view of Nakajo (US 2012/0254785).

With respect to claim 4, Dixon teaches the method as recited in Claim 3 as discussed above.  Dixon doesn't expressly discuss classifying the member information 
Nakajo teaches classifying the member information according to a plurality of graded security levels for controlling and restricting access to the member information (Nakajo, pa 0071, administrator (teacher) sets an account name, assigned calendars which can be used by the corresponding account, and an access right (authority) on the account creation screen displayed on the display unit).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Dixon with the teachings of Nakajo because it provides a sharing method according to an access right to a calendar, and thus sharing is possible without necessity of users other than the administrator of access rights setting access rights (Nakajo, pa 0096).

With respect to claim 5, Dixon in view of Nakajo teaches the method as recited in Claim 4 wherein the plurality of graded security levels are arranged as layers on each of the six sides of the assigned cube of each individual member (Nakajo, pa 0077, As such, in the account list, a plurality of accounts are registered, and the assigned calendars are set for each account, and the access rights are set for each calendar. Examiner note: each “side” of the cube (data structure) having security levels is taught because each calendar (data structure) has access rights set for each account).

With respect to claim 6, Dixon in view of Nakajo teaches the method as recited in Claim 5 wherein the plurality of graded security levels include a first level allowing a 

With respect to claim 7, Dixon in view of Nakajo teaches the method as recited in Claim 6 wherein the plurality of graded security levels are designated as public, associate, affiliate, private and personal with progressively restricted degrees of access from public to personal (Nakajo, pa 0115, The access rights have several layers of security levels, and are set for each account. In the example shown in FIG. 16, there are five layers of A to E of security levels).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169